Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-10335 Name of Fund: BlackRock New Jersey Municipal Income Trust (BNJ) Fund Address: 100 Bellevue Parkway, Wilmington, DE 19809 Name and address of agent for service: Donald C. Burke, Chief Executive Officer, BlackRock New Jersey Municipal Income Trust, 800 Scudders Mill Road, Plainsboro, NJ, 08536. Mailing address: P.O. Box 9011, Princeton, NJ, 08543-9011 Registrants telephone number, including area code: (800) 882-0052, Option 4 Date of fiscal year end: 07/31/2009 Date of reporting period: 08/01/2008  10/31/2008 Item 1  Schedule of Investments BlackRock New Jersey Municipal Income Trust Schedule of Investments October 31, 2008 (Unaudited) (Percentages shown are based on Net Assets) Par Municipal Bonds ) Value New Jersey - 112.9% Burlington County, New Jersey, Bridge Commission, EDR, Refunding (The Evergreens Project), 5.625%, 1/01/38 $ $ Garden State Preservation Trust, New Jersey, Revenue Bonds, Series B, 5.22%, 11/01/26 (a)(b) Middlesex County, New Jersey, Improvement Authority Revenue Bonds (Administration Building Residential Project), AMT, 5.35%, 7/01/34 (c) Middlesex County, New Jersey, Improvement Authority Revenue Bonds (New Brunswick Apartments Rental Housing), AMT, 5.30%, 8/01/35 (c) Middlesex County, New Jersey, Improvement Authority, Subordinate Revenue Bonds (Heldrich Center Hotel/Conference Project), Series B, 6.25%, 1/01/37 Middlesex County, New Jersey, Pollution Control Financing Authority, Revenue Refunding Bonds (Amerada Hess Corporation), 6.05%, 9/15/34 New Jersey EDA, Cigarette Tax Revenue Bonds, 5.75%, 6/15/29 New Jersey EDA, Cigarette Tax Revenue Bonds, 5.75%, 6/15/34 (d) New Jersey EDA, EDR (Kapkowski Road Landfill Reclamation Improvement District Project), AMT, Series B, 6.50%, 4/01/31 New Jersey EDA, EDR (Masonic Charity Foundation Project), 5.50%, 6/01/31 New Jersey EDA, EDR, Refunding (Kapkowski Road Landfill Reclamation Improvement District Project), 6.50%, 4/01/28 New Jersey EDA, First Mortgage Revenue Bonds (Fellowship Village Project), Series C, 5.50%, 1/01/18 New Jersey EDA, First Mortgage Revenue Bonds (Lions Gate Project), Series A, 5.75%, 1/01/25 New Jersey EDA, First Mortgage Revenue Bonds (Lions Gate Project), Series A, 5.875%, 1/01/37 New Jersey EDA, First Mortgage Revenue Refunding Bonds (The Winchester Gardens at Ward Homestead Project), Series A, 5.75%, 11/01/24 New Jersey EDA, Retirement Community Revenue Refunding Bonds (Seabrook Village, Inc.), 5.25%, 11/15/26 New Jersey EDA, School Facilities Construction Revenue Bonds, Series U, 5%, 9/01/37 (e) Portfolio Abbreviations To simplify the listings of portfolio holdings in the Schedule of Investments, the names and descriptions of many of the securities have been abbreviated according to the list below. AMT Alternative Minimum Tax (subject to) EDR Economic Development Revenue Bonds CABS Capital Appreciation Bonds GO General Obligation Bonds EDA Economic Development Authority S/F Single-Family 1 BlackRock New Jersey Municipal Income Trust Schedule of Investments October 31, 2008 (Unaudited) (Percentages shown are based on Net Assets) Par Municipal Bonds ) Value New Jersey EDA, Solid Waste Disposal Facilities Revenue Bonds (Waste Management Inc.), AMT, Series A, 5.30%, 6/01/15 $ 2,000 $ 1,714,140 New Jersey EDA, Special Facility Revenue Bonds (Continental Airlines Inc. Project), AMT, 7%, 11/15/30 3,450 2,224,180 New Jersey EDA, Special Facility Revenue Bonds (Continental Airlines Inc. Project), AMT, 7.20%, 11/15/30 2,000 1,261,180 New Jersey Health Care Facilities Financing Authority, Health System Revenue Bonds (Catholic Health East), Series A, 5.375%, 11/15/12 (f) 3,000 3,252,450 New Jersey Health Care Facilities Financing Authority Revenue Bonds (Kennedy Health System), 5.625%, 7/01/31 10,000 8,733,700 New Jersey Health Care Facilities Financing Authority Revenue Bonds (Meridian Health), Series I, 5%, 7/01/38 (g) 750 671,295 New Jersey Health Care Facilities Financing Authority Revenue Bonds (South Jersey Hospital System), 6%, 7/01/12 (f) 7,460 8,157,958 New Jersey Health Care Facilities Financing Authority, Revenue Refunding Bonds (Atlantic City Medical Center), 5.75%, 7/01/25 1,255 1,164,740 New Jersey Health Care Facilities Financing Authority, Revenue Refunding Bonds (Saint Barnabas Health Care System), Series A, 5%, 7/01/29 750 548,880 New Jersey Health Care Facilities Financing Authority, Revenue Refunding Bonds (Saint Barnabas Health Care System), Series B, 5.798%, 7/01/30 (b) 2,500 415,900 New Jersey Health Care Facilities Financing Authority, Revenue Refunding Bonds (Saint Barnabas Health Care System), Series B, 5.721%, 7/01/36 (b) 7,700 767,151 New Jersey Health Care Facilities Financing Authority, Revenue Refunding Bonds (Saint Barnabas Health Care System), Series B, 5.791%, 7/01/37 (b) 7,250 655,690 New Jersey Health Care Facilities Financing Authority, Revenue Refunding Bonds (South Jersey Hospital System), 5%, 7/01/46 1,650 1,229,761 New Jersey State Educational Facilities Authority Revenue Bonds (Fairleigh Dickinson University), Series D, 6%, 7/01/25 3,000 2,578,050 New Jersey State Educational Facilities Authority Revenue Bonds (Georgian Court College Project), Series C, 6.50%, 7/01/13 (f) 2,120 2,414,998 New Jersey State Educational Facilities Authority, Revenue Refunding Bonds (College of New Jersey), Series D, 5%, 7/01/35 (a) 3,230 2,938,137 2 BlackRock New Jersey Municipal Income Trust Schedule of Investments October 31, 2008 (Unaudited) (Percentages shown are based on Net Assets) Par Municipal Bonds ) Value New Jersey State Educational Facilities Authority, Revenue Refunding Bonds (Fairleigh Dickinson University), Series C, 6%, 7/01/20 $ $ New Jersey State Educational Facilities Authority, Revenue Refunding Bonds (Fairleigh Dickinson University), Series C, 5.50%, 7/01/23 New Jersey State Educational Facilities Authority, Revenue Refunding Bonds (Georgian Court University), Series D, 5%, 7/01/33 New Jersey State Educational Facilities Authority, Revenue Refunding Bonds (Ramapo College), Series I, 4.25%, 7/01/31 (e) New Jersey State Housing and Mortgage Finance Agency Revenue Bonds, Series AA, 6.375%, 10/01/28 New Jersey State Housing and Mortgage Finance Agency Revenue Bonds, Series AA, 6.50%, 10/01/38 New Jersey State Housing and Mortgage Finance Agency, S/F Housing Revenue Bonds, AMT, Series X, 4.85%, 4/01/16 New Jersey State Housing and Mortgage Finance Agency, S/F Housing Revenue Refunding Bonds, AMT, Series T, 4.70%, 10/01/37 New Jersey State Transportation Trust Fund Authority, Transportation System Revenue Bonds, Series C, 4.83%, 12/15/32 (a)(b) Newark, New Jersey, Health Care Facility Revenue Refunding Bonds (New Community Urban Renewal), Series A, 5.20%, 6/01/30 (h)(i) Newark, New Jersey, Housing Authority, Port Authority-Port Newark Marine Terminal, Additional Rent-Backed Revenue Refunding Bonds (City of Newark Redevelopment Projects), 4.375%, 1/01/37 (j) Perth Amboy, New Jersey, GO (Convertible CABS), Refunding, 5%, 7/01/34 (a)(b) Perth Amboy, New Jersey, GO (Convertible CABS), Refunding, 5%, 7/01/35 (a)(b) Port Authority of New York and New Jersey, Consolidated Revenue Refunding Bonds, AMT, 152nd Series, 5.25%, 11/01/35 Port Authority of New York and New Jersey, Special Obligation Revenue Bonds (JFK International Air Terminal LLC), AMT, Series 6, 5.75%, 12/01/22 (j) Rahway Valley Sewerage Authority, New Jersey, Sewer Revenue Bonds, CABS, Series A, 4.36%, 9/01/33 (b)(j) Salem County, New Jersey, Improvement Authority Revenue Bonds (Finlaw State Office Building Project), 5.25%, 8/15/38 (a) 3 BlackRock New Jersey Municipal Income Trust Schedule of Investments October 31, 2008 (Unaudited) (Percentages shown are based on Net Assets) Par Municipal Bonds ) Value Tobacco Settlement Financing Corporation of New Jersey, Asset-Backed Revenue Refunding Bonds, Series 1B, 5.65%, 6/01/41 (b) $ $ Trenton, New Jersey, Parking Authority, Parking Revenue Refunding Bonds, 5%, 4/01/25 (j)(k) Trenton, New Jersey, Parking Authority, Parking Revenue Refunding Bonds, 5%, 4/01/30 (j)(k) Vineland, New Jersey, Electric Utility, GO, Refunding, AMT, 5.30%, 5/15/30 (j) Vineland, New Jersey, Electric Utility, GO, Refunding, AMT, 5.375%, 5/15/31 (j) Multi-State - 16.7% Charter Mac Equity Issuer Trust, 6.30%, 6/30/49 (l)(m) Charter Mac Equity Issuer Trust, 6.80%, 11/30/50 (l)(m) MuniMae TE Bond Subsidiary LLC, 6.30%, 6/30/49 (l)(m) MuniMae TE Bond Subsidiary LLC, 6.80%, 6/30/50 (l)(m)(n) Puerto Rico - 20.6% Puerto Rico Commonwealth Highway and Transportation Authority, Highway Revenue Refunding Bonds, Series CC, 5.50%, 7/01/31 (g) Puerto Rico Commonwealth Infrastructure Financing Authority, Special Tax and Capital Appreciation Revenue Bonds, Series A, 4.34%, 7/01/37 (b)(e) Puerto Rico Housing Financing Authority, Capital Funding Program, Subordinate Revenue Refunding Bonds, 5.125%, 12/01/27 Puerto Rico Housing Financing Corporation, Home Mortgage Revenue Bonds (Mortgage-Backed Securities), AMT, Series B, 5.30%, 12/01/28 (c)(h)(o) Puerto Rico Housing Financing Corporation, Home Mortgage Revenue Refunding Bonds (Mortgage-Backed Securities), Series A, 5.20%, 12/01/33 (c)(h)(o) Puerto Rico Public Buildings Authority, Government Facilities Revenue Refunding Bonds, Series D, 5.25%, 7/01/12 (f) Puerto Rico Public Buildings Authority, Government Facilities Revenue Refunding Bonds, Series D, 5.25%, 7/01/36 Puerto Rico Public Buildings Authority, Government Facilities Revenue Refunding Bonds, Series M-3, 6%, 7/01/27 (j)(p) Puerto Rico Public Buildings Authority Revenue Bonds, CABS, Series D, 5.28%, 7/01/12 (b)(e) Puerto Rico Public Buildings Authority Revenue Bonds, CABS, Series D, 5.28%, 7/01/17 (b)(e)(f) Total Municipal Bonds - 150.2% 4 BlackRock New Jersey Municipal Income Trust Schedule of Investments October 31, 2008 (Unaudited) (Percentages shown are based on Net Assets) Municipal Bonds Transferred to Par Tender Option Bond Trusts (q) ) Value New York - 1.9% Port Authority of New York and New Jersey, Consolidated Revenue Refunding Bonds, AMT, 152nd Series, 5.75%, 11/01/30 $ $ Total Municipal Bonds Transferred to Tender Option Bond Trusts - 1.9% Total Long-Term Investments (Cost - $153,981,771) - 152.1% Short-Term Securities Shares CMA New Jersey Municipal Money Fund, 1.61% (r)(s) Total Short-Term Securities (Cost - $17,980,147) - 20.4% Total Investments (Cost - $171,961,918*) - 172.5% Liabilities in Excess of Other Assets - (2.5)% ) Liability for Trust Certificates, Including Interest Expense and Fees Payable - (1.4)% ) Preferred Shares, at Redemption Value - (68.6)% ) Net Assets Applicable to Common Shares - 100.0% $ * The cost and unrealized appreciation (depreciation) of investments as of October 31, 2008, as computed for federal income tax purposes, were as follows: Aggregate Cost $ Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized depreciation $ (19,070,199 ) (a) FSA Insured. (b) Represents a zero-coupon bond. Rate shown is the effective yield at the time of purchase. (c) FNMA Collateralized. (d) Radian Insured. (e) AMBAC Insured. (f) U.S. government securities, held in escrow, are used to pay interest on this security as well as to retire the bond in full at the date indicated, typically at a premium to par. (g) Assured Guaranty Insured. (h) GNMA Collateralized. (i) FHA Insured. (j) MBIA Insured. (k) FGIC Insured. (l) Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration to qualified institutional investors. (m) Security represents a beneficial interest in a trust. The collateral deposited into the trust is federally tax-exempt revenue bonds issued by various state or local governments, or their respective agencies or authorities. The security is subject to remarketing prior to its stated maturity, and is subject to mandatory redemption at maturity. (n) Represents a payment-in-kind security which may pay interest/dividends in additional par/shares. (o) FHLMC Collateralized. (p) Commonwealth Guaranteed. (q) Securities represent bonds transferred to a tender option bond trust in exchange for which the Trust acquired residual interest certificates. These securities serve as collateral in a financing transaction. 5 BlackRock New Jersey Municipal Income Trust Schedule of Investments October 31, 2008 (Unaudited) (r) Investments in companies considered to be an affiliate of the Trust, for purposes of Section 2(a)(3) of the Investment Company Act of 1940, were as follows: Affiliate Net Activity Income CMA New Jersey Municipal Money Fund $ 29,982 (s) Represents the current yield as of report date. 6 BlackRock New Jersey Municipal Income Trust Schedule of Investments October 31, 2008 (Unaudited)  Effective August 1, 2008, the Trust adopted Financial Accounting Standards Board Statement of Financial Accounting Standards No. 157, "Fair Value Measurements" ("FAS 157"). FAS 157 clarifies the definition of fair value, establishes a framework for measuring fair values and requires additional disclosures about the use of fair value measurements. Various inputs are used in determining the fair value of investments, which are as follows:  Level 1 - price quotations in active markets/exchanges for identical securities  Level 2 - other observable inputs (including, but not limited to: quoted prices for similar assets or liabilities in markets that are not active, inputs other than quoted prices that are observable for the assets or liabilities (such as interest rates, yield curves, volatilities, prepayment speeds, loss severities, credit risks, and default rates) or other market-corroborated inputs)  Level 3 - unobservable inputs based on the best information available in the circumstance, to the extent observable inputs are not available (including the Trust's own assumption used in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For information about the Trust's policy regarding valuation of investments and other significant accounting policies, please refer to the Trust's most recent financial statements as contained in its annual report. The following table summarizes the inputs used as of October 31, 2008 in determining the fair valuation of the Trust's investments: Valuation Investments in Inputs Securities Level 1 $ Level 2 Level 3 - Total $ 7 Item 2  Controls and Procedures 2(a)  The registrants principal executive and principal financial officers or persons performing similar functions have concluded that the registrants disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (the 1940 Act)) are effective as of a date within 90 days of the filing of this report based on the evaluation of these controls and procedures required by Rule 30a-3(b) under the 1940 Act and Rule 13a-15(b) under the Securities Exchange Act of 1934, as amended. 2(b)  There were no changes in the registrants internal control over financial reporting (as defined in Rule 30a- 3(d) under the 1940 Act) that occurred during the registrants last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrants internal control over financial reporting. Item 3  Exhibits Certifications  Attached hereto Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. BlackRock New Jersey Municipal Income Trust By: /s/ Donald C. Burke Donald C. Burke Chief Executive Officer of BlackRock New Jersey Municipal Income Trust Date: December 19, 2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Donald C. Burke Donald C. Burke Chief Executive Officer (principal executive officer) of BlackRock New Jersey Municipal Income Trust Date: December 19, 2008 By: /s/ Neal J. Andrews Neal J. Andrews Chief Financial Officer (principal financial officer) of BlackRock New Jersey Municipal Income Trust Date: December 19, 2008
